The Supreme Court properly dismissed this proceeding because the petitioner’s application for a stay was made more than 20 days after the notice of intention to arbitrate was served (see, CPLR 7503 [c]). The petitioner’s contention that *607the statutory time period does not apply under the circumstances of this case is without merit (see, Matter of Steck [State Farm Ins. Co.], 88 NY2d 827).
The court did not improvidently exercise its discretion in denying the petitioner’s motion for renewal which was based on new arguments and additional facts that were known to the petitioner at the time its original application was considered (see, Marino v Brown, 225 AD2d 529). In any event, those additional facts demonstrated that the untimeliness of the petitioner’s application was the result of its own employee’s neglect, not any deception on the part of the respondent (see, Matter of Allstate Ins. Co. v Barbera, 117 AD2d 801). Balletta, J. P., Sullivan, Santucci and Altman, JJ., concur.